Exhibit 99.1 NEWS RELEASE New Gold Receives Statement of Claim from Barrick January 13, 2010 – New Gold Inc. (“New Gold”) (TSX and NYSE AMEX-NGD) today received a Statement of Claim filed by Barrick Gold Corporation (“Barrick”) in the Ontario Superior Court of Justice, against New Gold, Goldcorp Inc. (“Goldcorp”) and affiliated subsidiaries. The claim relates to the El Morro transaction announced by New Gold and Goldcorp on January 7, 2010 and New Gold’s exercise of its Right of First Refusal on the El Morro copper-gold project in Chile. New Gold is unaware of any fact or circumstance that would support any of the allegations being made by Barrick and believes that the claim is completely without merit.
